Citation Nr: 1532927	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  08-36 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from July 1972 to May 1975 and from April 1976 to August 1977.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of October 2007 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This case was brought before the Board in August 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  There has been substantial compliance with the Board's remand directives; therefore, adjudication of the appeal may proceed.  See generally Stegall v. West, 11 Vet. App. 303, 311 (1998).  


FINDINGS OF FACT

1. An acquired psychiatric disorder was not manifest during active service; any current psychiatric disorder is not otherwise etiologically related to such service or to a service-connected disability.

2. A personality disorder was not aggravated in service by a superimposed injury or event.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by active duty service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through a number of notice letters sent to the Veteran that fully addressed all notice elements.  The Veteran has not alleged any error in the timing or content of notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment and personnel records are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a number of VA examinations in conjunction with his claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of determining service connection, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate basis for the diagnosis and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran claims service connection for an acquired psychiatric disorder as directly related to active service or, in the alternative, as secondary to his service-connected knee disability.  The Board observes the Veteran has been diagnosed with both posttraumatic stress disorder (PTSD) as well as a number of other psychiatric conditions, including bipolar disorder, major depressive disorder, general anxiety disorder and a personality disorder.  Because different regulations apply to claims for PTSD versus other psychiatric disorders, for the sake of clarity, the Board will address these aspects of the Veteran's claim separately.  

PTSD

The Veteran claims service connection for PTSD due to incidents during active service in which he experienced racism, general harassment and threats on his life (he has asserted his shipmates threatened to throw him overboard).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming with the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014) (pertaining to combat veterans).

However, if, as in the present case, the Veteran did not engage in combat, his alleged stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement of "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

With regards to a claim of PTSD based on personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

Initially, the Board observes there is a difference of opinion regarding whether the Veteran meets the diagnostic criteria for PTSD per the DSM-IV, as required by regulation.  However, even in considering the doctrine of the benefit of the doubt regarding a current diagnosis of PTSD, the Board finds that service connection is not warranted for the condition, as the diagnoses of PTSD are not found to be due to a verified in-service stressor.  

In this regard, Dr. Boutin, the Veteran's private psychologist, provided a number of opinions in support of his claim for PTSD.  A February 2008 statement finds the Veteran suffers from "severe PTSD symptoms from experiences in the service" and his symptoms and emotional condition are "directly related to his experiences in the armed forces."  However, no discussion of what in-service experiences led to the diagnosis of PTSD was provided.  An October 2008 opinion notes Dr. Boutin reviewed the Veteran's "extensive" records regarding his service record, and that it is within reasonable medical certain that the Veteran's PTSD is directly related to his military record, noting that the condition was manifested when he was discharged and continues to the present day.  However, again, Dr. Boutin failed to discuss any specific incident(s) which led to the diagnosis of PTSD, as well as the Veteran's separation examination which notes a normal psychiatric clinical evaluation of service discharge, contradicting the assertion that PTSD manifested in service.

In November 2008, Dr. Boutin provided another statement, noting that the Veteran's traumatic experiences while in the military included racial discrimination and threats on his life, including having been threatened to be thrown overboard.  Finally, in February 2012, the Dr. Watson, the Veteran's private physician, opined that the Veteran suffers from PTSD due to threats of being thrown overboard.

The Veteran has produced no evidence which would confirm an in-service stressor.  To the extent he faced non-judicial punishment while in service, a February 2012 VA examiner reviewed the Veteran's personnel records and determined that such actions were indicative of an underlying personality disorder, as opposed to an indication of in-service personal assault which would result in PTSD.  In the absence of confirmation of a stressful incident which supports a diagnosis of PTSD, the diagnosis of PTSD contained in the record is not supported by a verified stressor.  "Just because a physician or other health care professional accepted the Veteran's description of his experiences as credible and diagnosed the appellant as suffering from PTSD does not mean that the [Board is] required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Board finds a preponderance of the evidence is against the claim of service connection for PTSD.  To the extent the Veteran's private treatment providers have provided opinions in support of the claim for PTSD, as discussed above these opinions do not link the current diagnosis to a verified in-service stressor as required by regulation.  Instead, they refer vaguely to perceived discrimination or harassment, which is inherently unverifiable, or to an alleged incident of having been threatened to be thrown overboard which, again, has not been verified.  As such, the Board assigns no probative value to these medical opinions.  See generally Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record). 

The Board has considered the recent amendments to regulations pertaining to PTSD as a result of a veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3) (2014).  However, per the Veteran's own statements, the alleged in-service stressors do not arise from hostile military or terrorist activity; therefore, these regulatory amendments, and the presumptions contained therein, do not apply in the instant case.

As a fact-finding matter, the Board finds that the Veteran has failed to produce any credible evidence to that his claimed stressor(s) actually occurred.  Therefore, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  The Board will next consider whether service connection is warranted for an acquired psychiatric disorder other than PTSD.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Acquired Psychiatric Disorder other than PTSD

The Veteran has been diagnosed with a number of psychiatric conditions throughout the course of the instant appeal, including, among others, major depressive disorder, general anxiety disorder and bipolar disorder.  However, for the reasons discussed below, the Board finds that the competent, probative evidence of record does not etiologically link the Veteran's current psychiatric disability to his service or any incident therein.  Service treatment records are silent as to complaints or diagnoses of, or treatment for, any sort of psychiatric condition.  While the record indicates the Veteran requested to see a medical officer about a "personal problem," subsequent records indicate this was related to an inability to get his wife pregnant.  April 1975 and August 1977 Reports of Medical Examination, conducted at separation from each period of active service, indicates a normal clinical psychiatric evaluation.  As such, the Board finds the Veteran did not suffer from a chronic psychiatric disorder during either period of active service.

Post-service treatment records indicate the Veteran initially presented for psychiatric treatment in approximately April 1993 following several episodes of work-related stress.  The Board notes these initial complaints of psychiatric symptomatology arose more than 15 years following service separation.  While not dispositive of the issue, the Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Board has considered the Veteran's statements that he began to suffer from psychiatric symptomatology, including depression and anxiety, in service, which has persisted since.  However, the Board finds these statements are not credible.  In this regard, the Veteran has provided vastly different accounts of his experiences to his medical providers.  For example, as noted above, the Veteran reported in April 1993, in conjunction with a workers compensation claim, that he suffered from severe anxiety, depression and anger due to several episodes of work-related stress at the Post Office.  Likewise, on his April 2013 claim for workers' compensation benefits, the Veteran claimed symptoms of depression, anxiety and stress due to verbal and emotional harassment by his supervisor.  While he noted a history of chronic back injury, at no time did the Veteran report that he suffered from depression or anxiety since service.

As a fact-finding matter, the Board finds serious questions about the consistency, timing and accuracy of the Veteran's accounts to raise serious credibility issues with his statements and assertions regarding in-service symptomatology and a continuity of symptomatology since.  The Board finds it reasonable to believe the Veteran would have complained of recurrent depression and anxiety that had persisted for 10-15 years since service at the time he first sought treatment for these conditions.  Because of the inconsistent, contradictory nature of the Veteran's statements, and the medical evidence of record, the Board finds that they are not credible with respect to the onset and continuity of symptomatology regarding his psychiatric disorder.  

The Veteran was afforded a VA examination in February 2012, wherein the VA examiner opined that it is less likely than not that the Veteran's current psychiatric disorder is etiologically related to his period of active service.  In this regard, the examiner noted that service treatment records were negative for any psychiatric condition, and service personnel records lack any indication that he suffered from an Axis I disorder while in service.  In a September 2014 addendum, the VA examiner further explained his rationale, noting that the Veteran's VA and non-VA medical records show he was treated for mental health symptoms secondary to post-military stressors (e.g., convicted felon, home foreclosed on, family and relationship problems, work related problems at the Post Office and difficulty with Worker's Compensation, stress at the Post Office, DUI x2, suspended driver's license from the DUI, among numerous others).  Further, at the time he complained of mental health symptoms in 1993, the mental health provider noted the Veteran believed his symptoms of anxiety and depression were "the culmination of several episodes of work-related stress, especially re: recent incidents of marked aggressive behavior towards him by supervisor." In October of 2002 and August 2002 the Veteran wrote letters to the Department of Labor indicating his psychiatric problems were related to his Workman's Compensation injury claim as well as being mistreated in the Post Office.  

The Board acknowledges the Veteran has submitted multiple private opinions in support of his claim.  However, to the extent these private opinions are based solely on the Veteran's reported history of in-service symptomatology and experiences, as the Board has found the Veteran's reported history is not credible, any medical opinion based solely on the Veteran's reports are afforded no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, while Dr. Boutin stated in the October 2008 opinion that he reviewed the Veteran's "extensive" records regarding his service record, he did not cite a single record in his opinion.  Further, while Dr. Boutin opined that it is within reasonable medical certain that the Veteran's psychiatric disorder is directly related to his military record, he seems to have based this on an assumption that the condition was manifested when he was discharged and continues to the present day.  However, as discussed above, there is no evidence whatsoever of a psychiatric condition prior to April 1993.  Therefore, since Dr. Boutin's opinion is in direct contradiction to the facts of record, it is afforded no probative value.  Miller, 11 Vet. App. at 348.

The Board has considered whether his psychiatric condition may be due to or aggravated by his service-connected disabilities (see generally 38 C.F.R. § 3.310) or whether a congenital personality disorder, for which service connection is barred, may have been aggravated by a superimposed in-service event or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711).  However, the February 2012 VA examiner, in conjunction with his September 2014 addendum opinion, opined that there is no evidence his service-connected disabilities caused or aggravated his psychiatric condition, nor is there evidence any underlying personality disorder was aggravated beyond normal progression during service, for the same reasons discussed above.  The Veteran has produced no competent medical opinion in support of these aspects of his claim.

In sum, the Board finds that there is no evidence of a chronic psychiatric disorder in service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current psychiatric condition and his active service or to a service-connected disability.  The Veteran did not seek initial psychiatric treatment until long after service separation, and then blamed his condition on his employment with the Post Office.  Any medical opinion submitted in support of his claim is either based on the Veteran's own reported history, which the Board has found is not credible, or on an incorrect statement of the facts of record.  By contrast, two VA opinions determined that the Veteran's disability is due to post-service emotional stressors.

The Board acknowledges that the Veteran himself has claimed that he suffers from a psychiatric disorder as directly related to his active service or to a service-connected disability.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., depression or anxiety; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).


Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

Service connection for an acquired psychiatric disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


